 



Exhibit 10.3
<DATE>
<GRANTEE’S NAME>
< STREET ADDRESS>
<CITY>, <STATE> <ZIP CODE>
Re: Board of Directors 20## Stock Option Grant
Dear <TITLE>. <LAST NAME>:
     At the direction of the Governance and Compensation Committee (the
“Committee”) of the Board of Directors of Airgas, Inc., (the “Company”) you (the
“Optionee”) are hereby notified that you have been granted an option (the
“Option”) on <DATE>, (the “Grant Date”) to purchase shares of the Company’s
Common Stock. The terms and conditions of your Option are as set forth below.
     1. Grant. The Company hereby grants to the Optionee an Option to purchase
on the terms and conditions hereinafter set forth all or any part of an
aggregate of ##,### shares of the Company’s Common Stock, par value $0.01 per
share (the “Option Shares”) at the purchase price of $##.## per share (the
“Option Price”). This Option is not intended to be an “incentive stock option”
within the meaning of Section 422(b) of the Internal Revenue Code of 1986 (the
“Code”). This Option is granted pursuant to and is subject to the terms and
provisions of the Airgas, Inc. 2006 Equity Incentive (Effective August 31, 2006)
(the “Plan”). All questions of interpretation of the Plan and this Option shall
be determined by the Committee, which determinations shall be final, binding and
conclusive.
     2. Term.
          (a) General Rule. The Option granted hereunder shall be exercisable in
full on the Grant Date and shall terminate in full at 5:00 P.M. local
Philadelphia, Pennsylvania time on <EXPIRATION DATE>, unless sooner terminated
under subsection 2 (b) or (c) below, or under Section 5.4 of the Plan. This
Option may be exercised in whole or in part, except that this Option may in no
event be exercised with respect to fractional shares.
          (b) Death. If the Optionee’s service as a member of the Company’s
Board of Directors terminates due to the Optionee’s death, then the Option shall
terminate one year from the date of the Optionee’s death.
          (c) Misconduct. Upon termination of the Optionee’s service as a member
of the Company’s Board of Directors for Misconduct (as defined in the Plan),
this Option shall terminate immediately and cease to be outstanding.

 



--------------------------------------------------------------------------------



 



          (d) Other than Death or Misconduct. If the Optionee’s service as a
member of the Company’s Board of Directors terminates for any reason other than
death or Misconduct while holding this Option, and it is then exercisable, then
the Option shall remain exercisable during the three-month period following the
date of such termination or until the expiration of the Option, whichever period
is shorter.
     3. Method of Option Exercise.
          (a) Notice. The Optionee may exercise this Option by a written notice
of such exercise to the Company’s Secretary (or such other person as the Company
may designate from time to time) pursuant to Section 8 and of payment in full of
the Option Price for the Option Shares to be purchased. Each such notice shall
specify the number of Option Shares to be purchased.
          (b) Medium of Payment. The Optionee shall pay for the Option Shares
(i) by cash or check made payable to the Company, (ii) in shares of Common Stock
held by the Optionee, provided that, if such stock was acquired directly from
the Company, it has been held for at least six months prior to such tender;
(iii) pursuant to a broker assisted cashless exercise by delivery to the Company
of a properly executed notice of exercise together with irrevocable instructions
to a broker to deliver to the Company promptly the amount of the proceeds of the
sale of all or a portion of the Option Shares or of a loan from the broker to
the Optionee necessary to pay the aggregate exercise price payable for the
purchased Option Shares plus all applicable federal, state and local taxes
required to be withheld by the Company by reason of such exercise or (iv) by an
arrangement substantially comparable to the preceding provisions; or (v) by such
other forms of legal consideration as determined by the Committee. If payment is
made in whole or in part in shares of the Company’s Common Stock, then the
Optionee shall deliver to the Company certificates registered in the Optionee’s
name representing shares of the Company’s Common Stock owned by such Optionee,
free of all liens, claims and encumbrances of every kind and having a fair
market value on the date of delivery that is not greater than the Option Price
of the Option Shares with respect to which such Option is to be exercised,
accompanied by stock powers duly endorsed in blank by the Optionee.
Notwithstanding the foregoing, the Committee may impose such limitations and
prohibitions on the use of shares of the Company’s Common Stock to exercise an
Option, as it deems appropriate.
          (c) Securities Laws. Each notice of exercise shall (unless the Option
Shares are covered by a then current registration statement under the Securities
Act of 1933, as amended (the “Act”)), contain the Optionee’s acknowledgment in
form and substance satisfactory to the Company that (i) such Option Shares are
being purchased for investment and not for distribution or resale (other than a
distribution or resale which, in the opinion of counsel satisfactory to the
Company, may be made without violating the registration provisions of the Act),
(ii) the Optionee has been advised and understands that (A) the Option Shares
may not be registered under the Act and may be “restricted securities” within
the meaning of Rule 144 under the Act and may be subject to restrictions on
transfer and (B) the Company is under no obligation to register the Option
Shares under the Act or to take any action which would make available to the
Optionee any exemption from such registration, and (iii) such Option Shares may
not be transferred without compliance with all applicable federal and state
securities laws. Notwithstanding the foregoing, should the Company

 



--------------------------------------------------------------------------------



 



be advised by counsel that issuance of Option Shares should be delayed pending
(iv) registration under federal or state securities laws or (v) the receipt of
an opinion that an appropriate exemption therefore is available, the Company may
defer exercise of this Option until either such event in (iv) or (v) has
occurred.
          (d) Brokerage Account. Each notice of exercise may instruct the
Company, in such form as the Committee shall prescribe, to deliver Option Shares
upon Option exercise to any registered broker or dealer that the Company
approves in lieu of delivery to the Optionee.
     4. Transfers. During the Optionee’s lifetime, the Optionee may transfer
this Option to a spouse or a lineal ascendant or descendant or a trust for the
benefit of such a person or persons or a partnership in which such persons are
the only partners, and/or to other persons or entities according to such terms
as the Committee may determine, provided that, in any such instance set forth
above, the transfer is not a “transfer for value,” as described in the
instructions to SEC Form S-8. At the Optionee’s death, the Optionee may transfer
this Option by will or by the laws of descent and distribution. If a transfer
occurs under this Section, the transferred Option shall remain subject to all
Plan provisions. A transferee shall be required to furnish proof satisfactory to
the Committee of the transfer to the transferee by gift or by will or laws of
descent and distribution.
     5. Adjustments on Changes in Common Stock. The number of shares issuable on
the exercise of this Option and the Option Price per Option Share shall be
subject to adjustment as provided in the Plan under Section 5.4.
     6. Amendment. The Committee shall have the right to amend this Option only
in accordance with the express terms of the Plan.
     7. Withholding of Taxes. The Company may deduct from fees or other amounts
payable to the Optionee any amount necessary to satisfy any federal, state
and/or local withholding tax requirements unless the Optionee pays over to the
Company an amount sufficient to satisfy such liability.
     8. Notices. Any notice to be given to the Company shall be addressed to the
Secretary of the Company (or such other person as the Company may designate from
time to time) at its principal executive office, and any notice to be given to
the Optionee shall be addressed to the Optionee at the address then appearing
for the Optionee on the Company’s records, or at such other address as either
party hereafter may designate in writing to the other. Any such

 



--------------------------------------------------------------------------------



 



notice shall be deemed to have been duly given when deposited in the United
States mail, addressed as aforesaid, registered or certified mail, and with
proper postage and registration or certification fees prepaid.
Sincerely,
Dwight T. Wilson
Sr. VP Human Resources

 